Citation Nr: 0843343	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  03-17 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that, in pertinent part, denied 
service connection for PTSD.  This case was most recently 
before the Board in August 2007.

This case has been advanced on the docket.

The Board's August 28, 2007 decision denied the issue on 
appeal.  The veteran appealed the August 2007 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By an Order dated in August 2008, the Court granted 
a Joint Motion to remand the case for readjudication in 
compliance with directives specified.  That Order served to 
vacate the Board's August 28, 2007 decision which denied 
service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The August 2007 Joint Motion noted (page 3), in pertinent 
part, as follows:

In a June 16, 2004 VA social work mental 
health assessment, the examiner indicated 
that [the veteran] was receiving 
psychiatric "follow up" at a Vet 
Center.  Insofar as [the veteran's] Vet 
Center treatment records were not 
requested or obtained, remand is 
necessary for VA to properly fulfill its 
duty to assist.  38 U.S.C.A. § 5103A.  
Upon remand, VA should request [the 
veteran's] Vet Center records.

In a letter received in December 2008, the veteran's 
representative indicated that in addition to the Vet Center 
records, the veteran was also currently receiving psychiatric 
treatment at the San Juan VAMC.

The August 2008 Joint Motion (pages 2-3) also noted that VA 
should discuss the findings of July 2004 and October 2004 VA 
psychiatric treatment records that indicated the veteran's 
sexual attack during military training in Georgia resulted in 
PTSD.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should request all of the 
veteran's San Juan, Puerto Rico VAMC and 
San Juan Puerto Rico Vet Center medical 
records pertaining to examination or 
treatment of the veteran's PTSD or other 
psychiatric disabilities, and associate 
them with the claims file.

2.  The AOJ should readjudicate the issue 
of entitlement to service connection for 
PTSD, with consideration of all evidence, 
including the July 2004 and October 2004 
VA psychiatric treatment records that 
indicated the veteran's sexual attack 
during military training in Georgia 
resulted in PTSD, and any additional San 
Juan VAMC or San Juan Vet Center records 
obtained as a result of this remand.  If 
the benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and her representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





